         Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------ x
                                :
 UNITED STATES OF AMERICA
                                :
        - v. -                                   18 Cr. 863 (VEC)
                                :
 ANTONIO DIMARCO,
                                :
                 Defendant.
                                :
 ------------------------------ x




              GOVERNMENT’S REPLY SENTENCING MEMORANDUM




                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York
                                                One St. Andrew’s Plaza
                                                New York, New York 10007




Tara LaMorte
Abigail S. Kurland
Assistant United States Attorneys
  -- Of Counsel --
         Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 2 of 11



                                      Preliminary Statement

       The Government respectfully submits this Reply Memorandum in advance of the

sentencing of defendant Antonio DiMarco (“the Defendant”) scheduled for June 2, 2020. In the

defendant’s sentencing submission, and in his statements to the mitigation specialist and to the

Probation Officer, DiMarco claimed that he did not receive his                       for a significant

period of time to his detriment. Based on the records discussed below, this accusation is false.

Accordingly, not only should the Court not give weight to this assertion when it conducts its

Section 3553(a) analysis, rather, this false claim further demonstrates why a Guidelines sentence

is appropriate.

                                         Statement of Facts

       In connection with his request for a sentence of time served, or in the alternative, a

sentence of 24 months’ imprisonment, DiMarco cites, among other factors,




1
  Because this Reply Memorandum discusses the defendant’s medical history, the Government
respectfully requests that it be permitted to file the portions of it that discuss his medical history
under seal.
           Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 3 of 11




          In response to the defendant’s sentencing memorandum, the Government reviewed his

medical records, attached as Ex. A, and spoke with an attorney with the BOP (the “Attorney”).

According to the Attorney, the partial power outage DiMarco refers to occurred from January 27,

2020, through February 3, 2020. Furthermore, the Attorney explained that during this time-

period,                                                           this is consistent with

DiMarco’s medical records.




                                                2
Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 4 of 11




                              3
Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 5 of 11




                              4
        Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 6 of 11



                                         Discussion




2
  “MIM” stands for Miami, “ATL” stands for Atlanta, “OKL” stands for Oklahoma, and “MDC”
stands for the Brooklyn Metropolitan Detention Center, all of which were federal penal
institutions that housed DiMarco from his arrest on or about November 8, 2019 through present.


                                              5
         Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 7 of 11




                                                                    (1) “Item” lists the name of the

medication; (2) “Compl” measures the percentage of compliance with taking the medication; (3)

the chart also lists the date of the last refill; and (4) the quantity of medication dispensed.

According to Attorney-1, the “Compl” column quantifies compliance with medication in relation


                                                   6
         Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 8 of 11



to when the inmate asks for a refill as measured from the start of a prescription. For example,

100% compliance indicates that an inmate asked for a refill on the day his prescription finished;

greater than 100% compliance means that an inmate asked for a refill before the prescription

finished (130% is the highest possible compliance percentage because the pharmacy will refill

prescriptions only up to five days early); and less than 100% means that the refill request was

made after the prescription finished. If, however, the inmate has leftover pills from a prior

prescription there would be no gap in his ability to self-administer his medication




                                                 7
         Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 9 of 11




should not result in a 50% reduction in his sentence, assuming the Court were otherwise

inclined to sentence DiMarco at the bottom on the Guidelines Range.

       Furthermore, and particularly concerning to the Government, is that this brand of

self-serving lies and exaggerations are the type of behavior employed by DiMarco in

connection with his crimes. This leads to the inference that DiMarco has not learned his

lesson and is willing to lie to the Court in order to receive a lower sentence. Accordingly,




                                                 8
        Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 10 of 11



a Guidelines sentence remains necessary to promote respect for the law, deter DiMarco,

and to protect the public from DiMarco’s schemes.

       Finally, the Government also notes that while the defendant is correct that his prior

federal conviction is old, this does not mean that deterrence and incapacitation are not an issue in

this case. In 1999, the FBI interviewed DiMarco in connection with his access device fraud

conviction. (PSI ¶¶ 60-63.) In addition to opening lines of credit in his uncle’s name, DiMarco

admitted to several other crimes, including: (1) providing false tax forms to a bank and

overstating his income in an attempt to secure a $60,000 loan, and (2) providing false

information to a company in connection with his attempts to procure to two loans. (PSI ¶¶ 61-

62.)

       In connection with the bank loan, DiMarco falsely represented that he had computer

equipment that he could use as collateral and that he had a $7 million dollar trust fund that was

overseas that he had trouble accessing. (PSI ¶ 61.) DiMarco also told the bank that his uncle,

who was the victim of the access divide fraud, would serve as a cosigner. This was also a lie.

Likewise, with the other two business loans, DiMarco told the lender that he had a bank account

in the Cayman Islands and he falsified bank statements to reflect the same using his computer.

(PSI ¶ 62.) Falsifying documents, creating fake bank documents, making up foreign bank

accounts and using the identifies of victims to secure loans and other things of value are exactly

the type of the illicit behavior DiMarco engaged in to perpetuate his wire fraud scheme in this

case. From this the Court can infer that little has changed between the late 1990s and today.

Accordingly, a Guidelines sentence is also appropriate to incapacitate DiMarco, promote respect

for the law, and deter DiMarco from engaging in these schemes and incurring a third federal

conviction.




                                                 9
        Case 1:18-cr-00863-VEC Document 83 Filed 05/26/20 Page 11 of 11




                                           Conclusion

       For the foregoing reasons, the Government continues to advocate for a sentence within

the Guidelines Range of 63 to 78 months’ imprisonment because it would be sufficient, but not

greater than necessary, to serve the legitimate purposes of sentencing.

DATED:         May 26, 2020
               New York, New York

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:           /s/
                                                       Abigail S. Kurland
                                                       Assistant U.S. Attorney
                                                       Southern District of New York
                                                       Tel. (212) 637-2955




                                                10
